Title: To James Madison from Philip Mazzei, 22 June 1787
From: Mazzei, Philip
To: Madison, James


Caro e Stimato Amico,
Parigi, 22. Giugno 1787.
Alquanto infermo di corpo, e più di spirito, vi scrivo in fretta pochi versi, per ringraziarvi delle tante prove d’amicizia che mi avete dato finora, per pregarvi di continovarmele in riguardo al mio bisogno più che al mio merito, e per includervi quella porzione del mio libro che è già stampata. Ò ricevuto, a poca distanza l’una dall’altra, le 3 lettere che mi avete favorito da New-York, delle quali mi ricordo il contenuto, sebbene non l’abbia presenti onde trascriverne le date. Sul particolare di Dohrman, sarà per me un gran sollievo il sollecito saldo de suoi conti col Congresso, purchè mi ceda immediatamente (al prezzo della piazza) un fondo bastante a bilanciare il mio credito, il quale sarà dai Fratelli Van Staphorst accettato in pagamento del mio debito con essi, voltandolo in testa loro, conforme vi notificai nella mia precedente. Vi prego dunque di procurare al mio spirito questo sollievo il più presto possibile.





L’infermità del mio corpo è una conseguenza dell’abbattimento di spirito, procedente da varie cause, la principale delle quali è la continovata serie di lugubri notizie dalla nostra cara Patria, che le vostre lettere pur troppo mi confermano. Di grazia non mi ritardate neppure un giorno la notizia del primo raggio di futuro bene. Se i miei compatriotti non vogliono adattarsi alle circostanze, preferendo una prudente e saggia economia alla meschina disprezzabil soddisfazione di soddisfare l’indiscrete voglie giornaliere; se non vogliono darsi l’incomodo di riflettere alla nobile, durevole, incomparabil soddisfazione di sacrificare i frivoli appetiti al dover d’uomo giusto e di buon cittadino; se il frutto di un’acquisto fatto col sangue di tanti eroi dev’essere il disonor della Patria, non vi aspettate, Amico, di ricevere molte più lettere scritte di mia mano. Addio, il soggetto è troppo triste, e la mia mente non resiste. Tutto vostro,
Filippo Mazzei.
P.S. Avevo negletto di parlarvi di ciò che riguarda il mio libro. La rimostranza è giunta in tempo, e ve ne ringrazio di vero cuore. Non giudicate della carta, nè dell’impressione dai foglj che vi mando, perchèson prove. Ò fatto cucire quei che contengono la prima parte, ai quali unisco i primi 4 della seconda, che è tutto ciò che ci è di stampato finora. Vi mando l’introduzione manoscritta. La seconda parte conterrà la confutazione dei due Abati, Mably e Raynal. Saranno 3. parti in vece di 4. La terza conterrà la descrizione del presente e il prospetto dell’avvenire, tratterà delle finanze, delle cause ⅌ cui sono in sì cattivo stato, del denaro di carta, dei selvaggj, dei Cincinnati &c. Potrei io sperare che fosse tradotto in Inglese, sotto la vostra inspezione, arricchito da qualche vostra aggiunta, purgato d’errori, e stampato costà in modo che potessi io ricavarne qualche vantaggio? Volevo mandarvi l’originale italiano, ma non ò potuto copiarlo. Procurerò di mandarvelo quanto più presto potrò. Vi prego di dirmi quanti esemplari potrò mandare del francese, per esser venduti per mio conto. Di nuovo, addio.
 
Condensed Translation
Mazzei is indisposed but sends the introductory part of his book, which has recently been printed. He has received three letters from JM addressed from New York. The settlement of the Dohrman claims will relieve some of Mazzei’s distress if enough money is remitted to the Van Staphorst brothers to cover his debt to them. His poor health is owing to a spiritual despondency caused by a variety of problems, including reports of distress in the United States. Mazzei hopes that Americans will forego frivolous whims and follow the course of virtuous men. He hints that further news of dishonorable conduct in America will cause unbearable personal suffering. In the postscript, Mazzei mentions receipt of JM’s Memorial and Remonstrance. His book is only in the first stages of printing. The second part will have a confutation of Mably and Raynal. A third section will describe the United States at present and give a prospectus of the future, including remarks on paper money, Indians, and the Society of the Cincinnati. Mazzei hopes JM will supervise an English translation, enriching the text with some additions of his own. Mazzei intended to send the text in the original Italian but cannot. JM is asked to speculate upon the number of copies of the French text Americans will buy.
